Title: From Thomas Jefferson to David Humphreys, 22 March 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Mar. 22. 1793.

I thank you sincerely for your friendly letter of Jan. 8. Particular circumstances have forced me to protract awhile my departure from office, which however will take place in the course of the year. Continue  therefore if you please the general address of your letters to ‘the Secretary of state &c’ as recommended. Be assured that I shall carry into retirement and retain the most affectionate sentiments towards you. I am in truth worn down with drudgery, and while every circumstance relative to my private affairs calls imperiously for my return to them, not a single one exists which could render tolerable a continuation in public life.
I do not wonder that Capt. Obrian has lost patience under his long-continued captivity, and that he may suppose some of the public servants have neglected him and his brethren. He may possibly impute neglect to me, because a forbearance to correspond with him would have that appearance, tho it was dictated by the single apprehension, that if he received letters from me as M.P. of the US. at Paris, or as Secretary of state, it would increase the expectations of the captors and raise the ransom beyond what his countrymen would be disposed to give, and so end in their perpetual captivity. But in truth I have labored for them constantly, and zealously in every situation in which I have been placed. In the first moment of their captivity, I first proposed to Mr. Adams to take upon ourselves their ransom, tho’ unauthorized by Congress. I proposed to Congress and obtained their permission to employ the order of Mercy in France for their ransom, but never could obtain orders for the money till just as I was leaving France and was obliged to turn the matter over to Mr. Short. As soon as I came here I laid the matter before the President and Congress in two long reports, but Congress could not decide till the beginning of 1792. and then clogged their ransom by a previous requisition of peace. The unfortunate deaths of two successive Commissioners have still retarded their relief, and, even should they be now relieved, will probably deprive me of the gratification of seeing my endeavors for them crowned at length with success by their arrival while I am here. It would indeed be grating to me if, after all, I should be supposed by them to have been indifferent to their situation. I will ask of your friendship to do me justice in their eyes that to the pain I have already felt for them, may not be added that of their dissatisfaction. I explained my proceedings on their behalf to a Dr. Warner whom I saw at Paris on his way to Algiers, and particularly the reason why I did not answer Obrian’s letters, and desired him to communicate it to Capt. Obrian. But I do not know whether he did it.—I think it more probable that Mr. Carmichael will impute to me also an event which must take place this year. In truth it is so extraordinary a circumstance that a public agent, placed in a foreign court for the purpose of correspondence, should in three years have found means to get but one letter to us,  that he must himself be sensible that if he could have sent us letters, he ought to be recalled as negligent, and if he could not, he ought to be recalled as useless. I have nevertheless procured his continuance in order to give him an opportunity which occurred of his rendering a sensible service to his country, and thereby drawing some degree of favor on his return. Wishing you every circumstance of success & happiness I am with great esteem Dear Sir Your sincere friend & servt

Th: Jefferson

